SUMMERS, Justice
(disséhting).
The decree sustaining the exception of lack of jurisdiction necessarily found Section 1634 of Title 23 of the Revised Statutes to be contrary to .Section 36 of Article VII of the Constitution. This being so, the matter is properly before this Court on appeal and the majority should adjudicate the question. I would reach the same result reached in my dissenting opinion in Bowen v. Doyal, Administrator of Division of Employment Security of Department of Labor, State of Louisiana, and Roy O. Martin Lumber Company, 259 La. 839, 253 So.2d 200, decided this day.